EXHIBIT 1
5/5/2020                                                          Terms and conditions | ROMWE

 GIRLS GUYS


 
 Sign in / Register My Profile My Orders my message Service Records My Wallet My Wishlist Recently Viewed My Address Book Survey
 Center My Points Sign Out
 
 Sign in / Register My Profile My Orders my message My Coupons My Points Recently Viewed More Services Sign Out
  {{summary.cartNum}}
 {{tips.text}}
  {{wishNum}}
 
 

 {{ lang_footer_customer }}

 {{ SHEIN_PC_KEY_4097 }}

 
 Location
 Currency
 USD
 International Site

 

           Home
           Terms and conditions

 Terms and conditions

 1. GENERAL

      Welcome to ROMWE.com. We provide goods and services to you subject to the notices, terms, and conditions set forth in this
      agreement (the "Agreement") .We may from time to time change the terms that govern your use of our Site. We may change, move or
      delete portions of, or may add to, our Site from time to time. Every time you wish to use our site, please check these Terms and
      Conditions to ensure you understand the terms that apply at that time. ROMWE.com reserves the right to change this site and these terms
      and conditions at any time.


      To shop with us, you need to be at least 16 years old. Any accessing, browsing, or otherwise using the site indicates your agreement to
      all the terms and conditions in this Agreement. If you disagree with any part of the Terms then you should discontinue access or use of
      the Site. Please read this Agreement carefully before proceeding.


      Please also read our Privacy Policy regarding personal information provided by you. ROMWE.com may send electronic mail to you for
      the purpose of advising you of changes or additions to this Site, about any of ROMWE.com's products or services, or for such other
      purpose(s) as you agree. You can unsubscribe by using the link from any email newsletter or your personal subscribe setting after logged
      in.


      If you have any query regarding the Conditions or the Data Protection Policies, you may contact us anytime at service@romwe.com.


 2. USE OF OUR WEBSITE

      When you use this website, you agree to the processing of the information and details and you state that all information and details
      provided are true and correspond to reality. You represent and warrant that you are at least 18 years old or visiting the Site under the
      supervision of a parent or guardian. Subject to the terms and conditions of this Agreement, ROMWE.com hereby grants you a limited,
      revocable, non-transferable and non-exclusive license to access and use the Site by displaying it on your internet browser only for the

https://us.romwe.com/Terms-and-Conditions-a-399.html                                                                                             1/7
5/5/2020                                                           Terms and conditions | ROMWE

      purpose of shopping for personal items sold on the Site and not for any commercial use or use on behalf of any third party, except as
      explicitly permitted by ROMWE.com in advance. Any breach of this Agreement shall result in the immediate revocation of the license
      granted in this paragraph without notice to you.


      Except as permitted in the paragraph above, you may not reproduce, distribute, display, sell, lease, transmit, create derivative works
      from, translate, modify, reverse-engineer, disassemble, decompile or otherwise exploit this Site or any portion of it unless expressly
      permitted by ROMWE.com in writing. You may not make any commercial use of any of the information provided on the Site or make
      any use of the Site for the benefit of another business unless explicitly permitted by ROMWE.com in advance. ROMWE.com reserves
      the right to refuse service, terminate accounts, and/or cancel orders in its discretion, including, without limitation, if ROMWE.com
      believes that customer conduct violates applicable law or is harmful to ROMWE.com's interests.


      You shall not upload to, distribute, or otherwise publish through this Site any Content, information, or other material that: (a) violates or
      infringes the copyrights, patents, trademarks, service marks, trade secrets, or other proprietary rights of any person; (b) is libelous,
      threatening, defamatory, obscene, indecent, pornographic, or could give rise to any civil or criminal liability under local or international
      law; or (c) includes any bugs, viruses, worms, trap doors, Trojan horses or other harmful code or properties. ROMWE.com may assign
      you a password and account identification to enable you to access and use certain portions of this Site. Each time you use a password or
      identification, you will be deemed to be authorized to access and use the Site in a manner consistent with the terms and conditions of this
      Agreement, and ROMWE.com has no obligation to investigate the authorization or source of any such access or use of the Site.


      You will be solely responsible for all access to and use of this site by anyone using the password and identification originally assigned to
      you whether or not such access to and use of this site is actually authorized by you, including without limitation, all communications and
      transmissions and all obligations (including, without limitation, financial obligations) incurred through such access or use. You are solely
      responsible for protecting the security and confidentiality of the password and identification assigned to you. You shall immediately
      notify ROMWE.com of any unauthorized use of your password or identification or any other breach or threatened breach of this Site's
      security.


      In accordance with Customs regulations customers must provide valid and accurate data. All consignee names, address and payers name
      should be valid. Certain countries request that the consignee submit their ID or passport to clear the package or for payment verification
      purposes. It is the customers sole responsible for the accuracy of data that they provide to us. Should any information be incorrect and
      prevent any shipment or deliveries or customs clearance, we will not hold responsible and will not offer any compensation in such cases.


      ROMWE.com will always comply with the law, and we kindly remind users to do the same. As the importer customers are responsible
      to comply with all laws and regulations in their own countries. Please refer to our privacy policy for more information.


 3. DATA & INFORMATION POLICY

      When you use this website and place orders through it, you agree to provide us with your email address, postal address and/or other
      contact details truthfully and exactly. You also agree that we may use this information to contact you in the context of your order if
      necessary


      We respect your right to privacy. To see how we collect and use your personal information, please see our Privacy Policy.


 4. ERRORS

      In case you detect that an error occurred when entering your personal data during your registration as a user of this website, you can
      modify them in the section "My Account". In any case, you will be able to correct errors related to the personal data provided during the
      purchase process by contacting us, as well as exercising the right of rectification contemplated in our Privacy Policy through
      ROMWE.com. This website displays confirmation boxes in various sections of the purchase process that do not allow the order to

https://us.romwe.com/Terms-and-Conditions-a-399.html                                                                                                  2/7
5/5/2020                                                            Terms and conditions | ROMWE

      continue if the information in these sections has not been correctly provided. Also, this website offers details of all the items you have
      added to your shopping cart during the purchase process, so that before making the payment, you can modify the details of your order.


      If you detect an error in your order after the completion of the payment process, you should immediately contact our customer service or
      email address above to correct the error.


      While ROMWE.com strives to provide accurate product and pricing information, pricing or typographical errors may occur.
      ROMWE.com cannot confirm the price of an item until after you order. In the event that an item is listed at an incorrect price or with
      incorrect information due to an error in pricing or product information, ROMWE.com shall have the right, at our sole discretion, to
      refuse or cancel any orders placed for that item. In the event that an item is mis-priced, ROMWE.com may, at our discretion, either
      contact you for instructions or cancel your order and notify you of such cancellation.


 5. TRADE RULES

 5.1 Price and Payment


      All prices are inclusive of VAT (where applicable) at the rate appropriate to the country of receipt and are correct at the time of entering
      the information on to the system. If for some reason we are unable to ship your goods, the value of the items that are not shipped will be
      refunded to your wallet in your ROMWE.com Account or to the original method of payment.


      All prices are exclusive of delivery charges. The total cost of the order is the price of the products ordered plus the delivery charge.


      Prices may change at any time, but (other than as set out above) changes shall not affect the orders for which we have sent an Order
      Confirmation.


      Once you have selected all articles that you wish to buy, they will be added to your basket. The next step will be to process the order and
      make the payment. To that end, you must follow the steps of the purchase process, indicating or verifying the information requested in
      each step. Furthermore, throughout the purchase process, before payment, you can modify the details of your order. You are provided
      with a detailed description of the purchase process in the Shopping Guide. Also, if you are a registered user, a record of all the orders
      placed by you is available in "My Account" area. You may use, as payment method, the following cards: Visa, Mastercard, American
      Express, Union Pay, Paypal and online banking etc.


      To minimize the risk of non-authorised access, your credit card details will be encrypted. Once we receive your order, we request a pre-
      authorisation on your card to ensure that there are sufficient funds to complete the transaction. The charge on your card will be made at
      the time your order leaves our warehouse.


      When you click "Authorise Payment", you are confirming that the credit card is yours. Credit cards are subject to verification and
      authorisation by the card issuing entity. If the entity does not authorise the payment, we shall not be liable for any delay or failure to
      deliver and we will be unable to conclude any Contract with you.


      For European Union customer, the payment is operated by our UK subsidiary ZENITH BUSINESS CO., LIMITED (ZENITH). ZENITH
      will be in charge of all the relevant issues relating to the payment of EU customer such as refund , cancellations, returns , purchase
      dispute as well as customer support etc.


 5.2 Colors


      We have made every effort to display, as accurately as possible, the colors of our products that appear at the Site. However, as the actual
      colors you see will depend on your monitor, we cannot guarantee that your monitor's display of any color will be accurate.

https://us.romwe.com/Terms-and-Conditions-a-399.html                                                                                                 3/7
5/5/2020                                                          Terms and conditions | ROMWE
 5.3 Packing


      Unless otherwise provided, we will comply only with its minimum packing standards for the method of transportation selected. The cost
      of all special packing, loading or bracing requested by you will be paid for by you.


 5.4 Shipping & Delivery


      ROMWE.com ships from different warehouses in different country. For orders with more than item, we may split your order into several
      packages according to stock levels at our own discretion We aim to deliver orders within seven working days of orders being placed.
      However, sometimes during busy sale periods, deliveries may take longer. Please note that Saturday and Sunday are not classed as
      working days. If you have not received your delivery in ten working days please contact our Customer Services through
      service@romwe.com.


 5.5 Title and risk of loss


      Delivery to carrier shall constitute delivery to Buyer, and thereafter risk of loss or damage shall pass to Buyer. Any claim of Buyer
      relative to damage during shipping or delivery should be made directly to the carrier. Any claims by Buyer against Our Company for
      shortage or damage occurring prior to such delivery to carrier must be made within five (5) days after receipt of the goods and
      accompanied by original transportation bill signed by carrier noting that carrier received the goods from Our Company in the condition
      claimed. Notwithstanding passage of the risk of loss to Buyer, title and right of possession to the goods sold hereunder shall remain with
      Our Company until all payments hereunder, including deterred payments evidenced by notes or otherwise, Interest, carrying charges,
      shall have been made in cash, and Buyer agrees to do all acts necessary to perfect and maintain such right and title in Our Company.


 5.6 Return of product


      Goods can be returned in designated period. The exact return period and return policy differs from country to country. Please contact our
      customer service for the detailed information. Customers returning goods are responsible for freight charges.


      Size wrong items and quality problem items can be exchanged. For defective products, If a defect or damage is confirmed on the
      returned products, we will give you a complete refund including the charges you have accrued of delivery and return. The refund will be
      paid either to your wallet of ROMWE.com account or to the original method of payment.


      The following items cannot be returned or exchanged: bodysuits, lingerie & sleepwear, swimwear, jewelry, and accessories (except
      scarves, bags, and mermaid blankets).


 5.7 Reviews and Comments


      Except as otherwise provided elsewhere in this Agreement or on the site, anything that you submit or post to the site and/or provide
      ROMWE.com, including, without limitation, picture, video, ideas, know-how, techniques, questions, reviews, comments, and
      suggestions (collectively, "Submissions") is and will be treated as non-confidential and nonproprietary, and by submitting or posting, you
      agree to irrevocably license the entry and all IP rights related thereto (excluding the moral rights such as authorship right) to
      ROMWE.com without charge and ROMWE.com shall have the royalty-free, worldwide, perpetual, irrevocable, and transferable right to
      use, copy, distribute, display, publish, perform, sell, lease, transmit, adapt, create derivative works from such Submissions by any means
      and in any form, and to translate, modify, reverse-engineer, disassemble, or decompile such Submissions. All Submissions shall
      automatically become the sole and exclusive property of ROMWE.com and shall not be returned to you and you agree not to raise any
      dispute in connection with any use of the entry by ROMWE.com in the future.


      You warrant that your Submissions, in whole or in part, are clear and free of any IP right infringement, disputes or third party claims.
      ROMWE.com assumes no liability for any misuse of copyright or any other rights of third parties by you. You undertake to defense for

https://us.romwe.com/Terms-and-Conditions-a-399.html                                                                                             4/7
5/5/2020                                                              Terms and conditions | ROMWE

      and indemnify the Sponsor against any losses caused due to the use of the entries for any purposes.


      In addition to the rights applicable to any Submission, when you post comments or reviews to the site, you also grant ROMWE.com the
      right to use the name that you submit with any review, comment, or other Content, if any, in connection with such review, comment, or
      other content. You represent and warrant that you own or otherwise control all of the rights to the reviews, comments, and other Content
      that you post on this site and that use of your reviews, comments, or other Content by ROMWE.com will not infringe upon or violate the
      rights of any third party. You shall not use a false e-mail address, pretend to be someone other than yourself, or otherwise mislead
      ROMWE.com or third parties as to the origin of any Submissions or Content. ROMWE.com may, but shall not be obligated to remove or
      edit any Submissions (including comments or reviews) for any reason.


 6. INTELLECTUAL PROPERTY AND OWNERSHIP

      Zoetop Business Co., Limited owns all intellectual property and other rights, title, and interest in and to the website, us.romwe.com, and
      related mobile application, including but not limited to the ROMWE trademark, copyrights in the website and related mobile application,
      and technologies used to provide you the services available on the website and related mobile application. You do not have, and will not
      acquire, any right, title or interest in or to any of our intellectual property. You have a limited, non-exclusive, revocable license to access
      and use the website and related mobile application in accordance with this Agreement.

      ROMWE is a registered trademark and service mark of Zoetop Business Co., Limited.


 7. THIRD PARTY LINKS AND RESOURCES

      Where our site contains links to other sites and resources provided by third parties (including where our social media sharing plug-ins
      include links to third party sites), these links are provided for your information only. We have no control over the contents of those
      websites or resources and accept no responsibility for them or for any loss or damage that may arise from your use of them.


 8. EVENTS BEYOND OUR CONTROL

      We will not be liable for any non-compliance or delay in compliance with any of the obligations we assume under a Contract when
      caused by events that are beyond our reasonable control ("Force Majeure"). Force Majeure shall include any act, event, failure to
      exercise, omission or accident that is beyond our reasonable control, including, among others, the following:


             i. Strike, lockout or other forms of protest.
             ii. Civil unrest, revolt, invasion, terrorist attack or terrorist threat, war (declared or not) or threat or preparation for war.
             iii. Fire, explosion, storm, flood, earthquake, collapse, epidemic or any other natural disaster.
             iv. Inability to use trains, ships, aircraft, motorized transport or other means of transport, public or private.
             v. Inability to use public or private telecommunication systems.
             vi. Acts, decrees, legislation, regulations or restrictions of any government or public authority.
             vii. Strike, failure or accident in maritime or river transport, postal transport or any other type of transport.


      It shall be understood that our obligations deriving from Contracts are suspended during the period in which Force Majeure remains in
      effect and we will be given an extension of the period in which to fulfil these obligations by an amount of time equal to the time that the
      situation of Force Majeure lasted. We will provide all reasonable resources to end the situation of Force Majeure or to find a solution that
      enables us to fulfil our obligations by virtue of the Contract despite the situation of Force Majeure.


 9. LIABILITY AND WAIVING LIABILITY, STATUTORY CONSUMER RIGHTSN



https://us.romwe.com/Terms-and-Conditions-a-399.html                                                                                                5/7
5/5/2020                                                                  Terms and conditions | ROMWE

       Unless otherwise indicated expressly in these Conditions, our liability regarding any product acquired on our website shall be limited
       strictly to the price of purchase of said product. Notwithstanding the above, our liability shall not be waived nor limited in the following
       cases:


                i. in case of death or personal harm caused by our negligence;
                ii. in case of fraud or fraudulent deceit; or
                iii. in any case in which it was illegal or illicit to exclude, limit or attempt to exclude or limit our liability.


       Notwithstanding the paragraph above, and to the extent legally allowed, and unless these Conditions indicate otherwise, we shall not
       accept any liability for the following losses, regardless of their origin:


                i. loss of income or sales;
                ii. operating loss;
                iii. loss of profits or contracts;
                iv. loss of forecast savings;
                v. loss of data; and
                vi. loss of business or management time.


       Due to the open nature of this website and the possibility of errors in storage and transmission of digital information, we do not warrant
       the accuracy and security of the information transmitted or obtained by means of this website, unless otherwise indicated expressly on
       this website. All product descriptions, information and materials shown on this website are provided "as is", with no express or implied
       warranties or conditions of the same, except those legally established. In this sense, if you are contracting as a consumer or user, we are
       obliged to deliver goods that are in conformity with the Contract, being liable to you for any lack of conformity which exists at the time
       of delivery. It is understood that the goods are in conformity with the Contract if they: (i) comply with the description given by us and
       possess the qualities that we have presented in this website; (ii) are fit for the purposes for which goods of this kind are normally used;
       (iii) show the quality and performance which are normal in goods of the same type and which can reasonably be expected To the extent
       permitted by law, we exclude all warranties and conditions (whether express or implied), except those that may not be excluded
       legitimately.


 10. APPLICABLE LEGISLATION AND JURISDICTION

       The use of our website and the product purchase contracts through said website shall be governed by the law of State of California,
       USA. If you are entering into the contract as a consumer, nothing in this Clause shall affect the statutory rights you have, as recognized
       in any applicable legislation in this area.




 {{item.titleGroup}}


           {{subItem.title}}

 {{communityTitle}}




 APP




https://us.romwe.com/Terms-and-Conditions-a-399.html                                                                                                  6/7
5/5/2020                                                      Terms and conditions | ROMWE
 Sign up for ROMWE style news


  Your Email Address
   Subscribe


 WE ACCEPT




 ©2009-2020 ROMWE All Rights Reserved

           Privacy & Cookie Policy
           Terms & Conditions
           Copyright Notice

    This site is protected by Trustwave's Trusted Commerce program   DMCA.com Protection Status




https://us.romwe.com/Terms-and-Conditions-a-399.html                                              7/7
     Home / Terms & Conditions



                                 Terms & Conditions

  1.GENERAL

  Welcome to SHEIN.com. We provide goods and services to you subject to the notices, terms, and
  conditions set forth in this agreement (the "Agreement") .We may from time to time change the terms
  that govern your use of our Site. We may change, move or delete portions of, or may add to, our Site
  from time to time. Every time you wish to use our site, please check these Terms and Conditions to
  ensure you understand the terms that apply at that time. SHEIN.com reserves the right to change this
  site and these terms and conditions at any time.                                                             




                                                                                                            GET EXTRA 10%
  To shop with us, you need to be at least 16 years old. Any accessing, browsing, or otherwise using the
  site indicates your agreement to all the terms and conditions in this Agreement. If you disagree with
  any part of the Terms then you should discontinue access or use of the Site. Please read this
  Agreement carefully before proceeding.

  Please also read our Privacy Policy regarding personal information provided by you. SHEIN.com may
  send electronic mail to you for the purpose of advising you of changes or additions to this Site, about
  any of SHEIN.com's products or services, or fora such other purpose(s) as you agree. You can
  unsubscribe by using the link from any email newsletter or your personal subscribe setting after
  logged in.
                                                                                  06 H 18 M
  If you have any query regarding the Conditions or the Data Protection Policies, you may contact us
  anytime at service@shein.com .                                                                            
WOMEN    CURVE + PLUS       MEN     KIDS                          Extra 10% OFF YOUR
                                                                  FIRST ORDER               0  0
                                                                                                            
  2.USE OF  OUR WEBSITE
 NEW IN CLOTHING #SHEINathome               SPRING 2020      DRESSES            cami pj set                 
                                                                                                            
    When you use this website, you agree to the processing of the information and details and you state
    that all information and details provided are true and correspond to reality. You represent and warrant
    that you are at least 18 years old or visiting the Site under the supervision of a parent or guardian.
    Subject to the terms and conditions of this Agreement, SHEIN.com hereby grants you a limited,
    revocable, non-transferable and non-exclusive license to access and use the Site by displaying it on
    your internet browser only for the purpose of shopping for personal items sold on the Site and not for
    any commercial use or use on behalf of any third party, except as explicitly permitted by SHEIN.com in
    advance. Any breach of this Agreement shall result in the immediate revocation of the license granted
    in this paragraph without notice to you.

    Except as permitted in the paragraph above, you may not reproduce, distribute, display, sell, lease,
    transmit, create derivative works from, translate, modify, reverse-engineer, disassemble, decompile or
    otherwise exploit this Site or any portion of it unless expressly permitted by SHEIN.com in writing. You
    may not make any commercial use of any of the information provided on the Site or make any use of
    the Site for the bene t of another business unless explicitly permitted by SHEIN.com in advance.
    SHEIN.com reserves the right to refuse service, terminate accounts, and/or cancel orders in its
    discretion, including, without limitation, if SHEIN.com believes that customer conduct violates
    applicable law or is harmful to SHEIN.com's interests.

    You shall not upload to, distribute, or otherwise publish through this Site any Content, information, or
    other material that: (a) violates or infringes the copyrights, patents, trademarks, service marks, trade
    secrets, or other proprietary rights of any person; (b) is libelous, threatening, defamatory, obscene,          
    indecent, pornographic, or could give rise to any civil or criminal liability under local or international




                                                                                                                 GET EXTRA 10%
    law; or (c) includes any bugs, viruses, worms, trap doors, Trojan horses or other harmful code or
    properties. SHEIN.com may assign you a password and account identi cation to enable you to access
    and use certain portions of this Site. Each time you use a password or identi cation, you will be
    deemed to be authorized to access and use the Site in a manner consistent with the terms and
    conditions of this Agreement, and SHEIN.com has no obligation to investigate the authorization or
    source of any such access or use of the Site.

    You will be solely responsible for all access to and use of this site by anyone using the password and
    identi cation originally assigned to you whether or not such access to and use of this site is actually

                                                                                        06 H 18 M
    authorized by you, including without limitation, all communications and transmissions and all
    obligations (including, without limitation, nancial obligations) incurred through such access or use.
    You are solely responsible for protecting the security and con dentiality of the password and
                                                                                                                 
    identi cation assigned to you. You shall immediately notify SHEIN.com of any unauthorized use of your

                                                                                                      0  0
                                                             Extra 10% OFF YOUR
  password
WOMEN      or identi
        CURVE        cationMEN
                + PLUS     or any other
                                  KIDS breach or threatened breach  of this Site's security.
                                                             FIRST ORDER               
    In accordance with Customs regulations customers must provide valid and accurate data. All                   
   NEW IN     CLOTHING       #SHEINathome       SPRING 2020       DRESSES             cami pj set                
    consignee names, address and payers name should be valid. Certain countries request that the
                                                                                                                 
    consignee submit their ID or passport to clear the package or for payment veri cation purposes. It is
    the customers sole responsible for the accuracy of data that they provide to us. Should any
    information be incorrect and prevent any shipment or deliveries or customs clearance, we will not hold
    responsible and will not offer any compensation in such cases.

    SHEIN.com will always comply with the law, and we kindly remind users to do the same. As the
    importer customers are responsible to comply with all laws and regulations in their own countries.
    Please refer to our privacy policy for more information.




    3.DATA & INFORMATION POLICY

    When you use this website and place orders through it, you agree to provide us with your email
    address, postal address and/or other contact details truthfully and exactly. You also agree that we
    may use this information to contact you in the context of your order if necessary

    We respect your right to privacy. To see how we collect and use your personal information, please see
    our Privacy Policy .




    4.ERRORS                                                                                                        




                                                                                                                 GET EXTRA 10%
    In case you detect that an error occurred when entering your personal data during your registration as
    a user of this website, you can modify them in the section "My Account". In any case, you will be able
    to correct errors related to the personal data provided during the purchase process by contacting us,
    as well as exercising the right of recti cation contemplated in our Privacy Policy through SHEIN.com.
    This website displays con rmation boxes in various sections of the purchase process that do not allow
    the order to continue if the information in these sections has not been correctly provided. Also, this
    website offers details of all the items you have added to your shopping cart during the purchase
    process, so that before making the payment, you can modify the details of your order.


                                                                                     06 H 18 M
    If you detect an error in your order after the completion of the payment process, you should
    immediately contact our customer service or email address above to correct the error.

    While SHEIN.com strives to provide accurate product and pricing information, pricing or typographical     
  errors may occur. SHEIN.com cannot con rm the price of an item until after you order. In the event that
WOMEN CURVE + PLUS MEN KIDS                                          Extra 10% OFF YOUR
                                                                     FIRST ORDER                      0 0  
  an item is listed at an incorrect price or with incorrect information due  to an error in pricing or product
    information, SHEIN.com shall have the right, at our sole discretion, to refuse or cancel any orders       
   NEW IN     CLOTHING       #SHEINathome      SPRING 2020      DRESSES            cami pj set
    placed for that item. In the event that an item is mis-priced, SHEIN.com may, at our discretion, either   
                                                                                                              
    contact you for instructions or cancel your order and notify you of such cancellation.
   5.TRADE RULES
   5.1 Price and Payment

   All prices are inclusive of VAT (where applicable) at the rate appropriate to the country of receipt and
   are correct at the time of entering the information on to the system. If for some reason we are unable
   to ship your goods, the value of the items that are not shipped will be refunded to your wallet in your
   SHEIN.com Account or to the original method of payment.

   All prices are exclusive of delivery charges. The total cost of the order is the price of the products
   ordered plus the delivery charge.

   Prices may change at any time, but (other than as set out above) changes shall not affect the orders
   for which we have sent an Order Con rmation.

   Once you have selected all articles that you wish to buy, they will be added to your basket. The next
   step will be to process the order and make the payment. To that end, you must follow the steps of the
   purchase process, indicating or verifying the information requested in each step. Furthermore,
   throughout the purchase process, before payment, you can modify the details of your order. You are
   provided with a detailed description of the purchase process in the Shopping Guide. Also, if you are a
   registered user, a record of all the orders placed by you is available in "My Account" area. You may
   use, as payment method, the following cards: Visa, Mastercard, American Express, Union Pay, Paypal
   and online banking etc.
                                                                                                                  




                                                                                                               GET EXTRA 10%
   To minimize the risk of non-authorised access, your credit card details will be encrypted. Once we
   receive your order, we request a pre-authorisation on your card to ensure that there are suf cient
   funds to complete the transaction. The charge on your card will be made at the time your order leaves
   our warehouse.

   When you click "Authorise Payment", you are con rming that the credit card is yours. Credit cards are
   subject to veri cation and authorisation by the card issuing entity. If the entity does not authorise the
   payment, we shall not be liable for any delay or failure to deliver and we will be unable to conclude
   any Contract with you.


                                                                                      06 H 18 M
   For European Union customer, the payment is operated by our UK subsidiary ZENITH BUSINESS CO.,
   LIMITED(ZENITH), Address: Unit 3, Lake Farm House Allington Lane, Fair Oak, Eastleigh, Hampshire,
   United Kingdom, SO50 7DD. ZENITH will be in charge of all the relevant issues relating to the payment
                                                                                                               
   of EU customer such as refund , cancellations, returns , purchase dispute as well as customer support
  etc.
WOMEN     CURVE + PLUS         MEN     KIDS                          Extra 10% OFF YOUR
                                                                     FIRST ORDER                0  0
                                                                                                               
   5.2 IN
  NEW   Colors
            CLOTHING         #SHEINathome      SPRING 2020      DRESSES             cami pj set                
                                                                                                               
    We have made every effort to display, as accurately as possible, the colors of our products that
    appear at the Site. However, as the actual colors you see will depend on your monitor, we cannot
    guarantee that your monitor's display of any color will be accurate.


    5.3 Packing

    Unless otherwise provided, we will comply only with its minimum packing standards for the method of
    transportation selected. The cost of all special packing, loading or bracing requested by you will be
    paid for by you.



    5.4 Shipping & Delivery

    SHEIN.com ships from different warehouses in different country. For orders with more than item, we
    may split your order into several packages according to stock levels at our own discretion We aim to
    deliver orders within seven working days of orders being placed. However, sometimes during busy
    sale periods, deliveries may take longer. Please note that Saturday and Sunday are not classed as
    working days. If you have not received your delivery in ten working days please contact our Customer
    Services through service@shein.com .



    5.5 Title and risk of loss

    Delivery to carrier shall constitute delivery to Buyer, and thereafter risk of loss or damage shall pass to      
    Buyer. Any claim of Buyer relative to damage during shipping or delivery should be made directly to




                                                                                                                  GET EXTRA 10%
    the carrier. Any claims by Buyer against Our Company for shortage or damage occurring prior to such
    delivery to carrier must be made within ve (5) days after receipt of the goods and accompanied by
    original transportation bill signed by carrier noting that carrier received the goods from Our Company
    in the condition claimed. Notwithstanding passage of the risk of loss to Buyer, title and right of
    possession to the goods sold hereunder shall remain with Our Company until all payments hereunder,
    including deterred payments evidenced by notes or otherwise, Interest, carrying charges, shall have
    been made in cash, and Buyer agrees to do all acts necessary to perfect and maintain such right and
    title in Our Company.



    5.6 Return of product
                                                                                      06 H 18 M
    Goods can be returned in designated period. The exact return period and return policy differs from            
  country to country. Please contact our customer service for the detailed information. Customers
WOMEN     CURVE
  returning goods+are
                   PLUS     MEN forKIDS
                       responsible    freight charges.
                                                                 Extra 10% OFF YOUR
                                                                 FIRST ORDER              0              0

    SizeINwrong items and quality problem items can be exchanged. For defectivecami
                                                                                products,  If a defect or
                                                                                                              
   NEW        CLOTHING     #SHEINathome      SPRING 2020    DRESSES                 pj set                    
    damage is con rmed on the returned products, we will give you a complete refund including the             
  charges you have accrued of delivery and return. The refund will be paid either to your wallet of
  SHEIN.com account or to the original method of payment.

  The following items cannot be returned or exchanged: bodysuits, lingerie & sleepwear, swimwear,
  jewelry, and accessories (except scarves, bags, and mermaid blankets).



  5.7 Reviews and Comments

  Except as otherwise provided elsewhere in this Agreement or on the site, anything that you submit or
  post to the site and/or provide SHEIN.com, including, without limitation, picture, video, ideas, know-
  how, techniques, questions, reviews, comments, and suggestions (collectively, "Submissions") is and
  will be treated as non-con dential and nonproprietary, and by submitting or posting, you agree to
  irrevocably license the entry and all IP rights related thereto (excluding the moral rights such as
  authorship right) to SHEIN.com without charge and SHEIN.com shall have the royalty-free, worldwide,
  perpetual, irrevocable, and transferable right to use, copy, distribute, display, publish, perform, sell,
  lease, transmit, adapt, create derivative works from such Submissions by any means and in any form,
  and to translate, modify, reverse-engineer, disassemble, or decompile such Submissions. All
  Submissions shall automatically become the sole and exclusive property of SHEIN.com and shall not
  be returned to you and you agree not to raise any dispute in connection with any use of the entry by
  SHEIN.com in the future.

  You warrant that your Submissions, in whole or in part, are clear and free of any IP right infringement,
                                                                                                                 
  disputes or third party claims. SHEIN.com assumes no liability for any misuse of copyright or any other




                                                                                                              GET EXTRA 10%
  rights of third parties by you. You undertake to defense for and indemnify the Sponsor against any
  losses caused due to the use of the entries for any purposes.

  In addition to the rights applicable to any Submission, when you post comments or reviews to the site,
  you also grant SHEIN.com the right to use the name that you submit with any review, comment, or
  other Content, if any, in connection with such review, comment, or other content. You represent and
  warrant that you own or otherwise control all of the rights to the reviews, comments, and other
  Content that you post on this site and that use of your reviews, comments, or other Content by
  SHEIN.com will not infringe upon or violate the rights of any third party. You shall not use a false e-

                                                                                      06 H 18 M
  mail address, pretend to be someone other than yourself, or otherwise mislead SHEIN.com or third
  parties as to the origin of any Submissions or Content. SHEIN.com may, but shall not be obligated to
  remove or edit any Submissions (including comments or reviews) for any reason.
                                                                                                              
WOMEN     CURVE + PLUS       MEN      KIDS                           Extra 10% OFF YOUR
                                                                     FIRST ORDER                0  0
  6.INTELLECTUAL PROPERTY AND OWNERSHIP                                                                       
 NEW IN     CLOTHING       #SHEINathome       SPRING 2020       DRESSES             cami pj set               
                                                                                                              
    Zoetop Business Co., Limited owns all intellectual property and other rights, title, and interest in and to
    the website, us.shein.com , and related mobile application, including but not limited to the SHEIN
    trademark, copyrights in the website and related mobile application, and technologies used to provide
    you the services available on the website and related mobile application. You do not have, and will not
    acquire, any right, title or interest in or to any of our intellectual property. You have a limited, non-
    exclusive, revocable license to access and use the website and related mobile application in
    accordance with this Agreement.

    SHEIN is a registered trademark and service mark of Zoetop Business Co., Limited.




    7.THIRD PARTY LINKS AND RESOURCES

    Where our site contains links to other sites and resources provided by third parties (including where
    our social media sharing plug-ins include links to third party sites), these links are provided for your
    information only. We have no control over the contents of those websites or resources and accept no
    responsibility for them or for any loss or damage that may arise from your use of them.




    8. EVENTS BEYOND OUR CONTROL
                                                                                                                               
    We will not be liable for any non-compliance or delay in compliance with any of the obligations we




                                                                                                                            GET EXTRA 10%
    assume under a Contract when caused by events that are beyond our reasonable control ("Force
    Majeure"). Force Majeure shall include any act, event, failure to exercise, omission or accident that is
    beyond our reasonable control, including, among others, the following:



              i.Strike, lockout or other forms of protest.
              ii.Civil unrest, revolt, invasion, terrorist attack or terrorist threat, war (declared or not) or threat or
              preparation for war.
              iii.Fire, explosion, storm, ood, earthquake, collapse, epidemic or any other natural disaster.
              iv.Inability to use trains, ships, aircraft, motorized transport or other means of transport, public or
              private.
              v.Inability to use public or private telecommunication systems.
                                                                                                       06 H 18 M
              vi.Acts, decrees, legislation, regulations or restrictions of any government or public authority.
              vii.Strike, failure or accident in maritime or river transport, postal transport or any other type of
              transport.
                                                                                                                            
    It shall be understood that our obligations deriving from Contracts are suspended during the period in
  which Force
WOMEN    CURVEMajeure
                + PLUSremains     KIDSand we will be given an Extra
                          MENin effect                              10% OFF YOUR
                                                              extension of the period
                                                              FIRST ORDER
                                                                                     in which
                                                                                          0to ful
                                                                                                l0                         
    these obligations by an amount of time equal to the time that the situation of Force Majeure lasted.
                                                                                                                            
    We IN
       will provide all reasonable resources to end the situation of Force Majeurecami
                                                                                    or to   nd a solution that
   NEW        CLOTHING      #SHEINathome      SPRING 2020      DRESSES                  pj set                              
    enables us to ful l our obligations by virtue of the Contract despite the situation of Force Majeure.                   
  9. LIABILITY AND WAIVING LIABILITY, STATUTORY CONSUMER
  RIGHTS

  Unless otherwise indicated expressly in these Conditions, our liability regarding any product acquired
  on our website shall be limited strictly to the price of purchase of said product. Notwithstanding the
  above, our liability shall not be waived nor limited in the following cases:



        i. in case of death or personal harm caused by our negligence;
        ii. in case of fraud or fraudulent deceit; or
        iii. in any case in which it was illegal or illicit to exclude, limit or attempt to exclude or limit our liability.


  Notwithstanding the paragraph above, and to the extent legally allowed, and unless these Conditions
  indicate otherwise, we shall not accept any liability for the following losses, regardless of their origin:



        i. loss of income or sales;
        ii. operating loss;
        iii. loss of pro ts or contracts;
        iv. loss of forecast savings;
        v. loss of data; and
        vi. loss of business or management time.


  Due to the open nature of this website and the possibility of errors in storage and transmission of                            




                                                                                                                              GET EXTRA 10%
  digital information, we do not warrant the accuracy and security of the information transmitted or
  obtained by means of this website, unless otherwise indicated expressly on this website. All product
  descriptions, information and materials shown on this website are provided "as is", with no express or
  implied warranties or conditions of the same, except those legally established. In this sense, if you are
  contracting as a consumer or user, we are obliged to deliver goods that are in conformity with the
  Contract, being liable to you for any lack of conformity which exists at the time of delivery. It is
  understood that the goods are in conformity with the Contract if they: (i) comply with the description
  given by us and possess the qualities that we have presented in this website; (ii) are t for the
  purposes for which goods of this kind are normally used; (iii) show the quality and performance which
  are normal in goods of the same type and which can reasonably be expected To the extent permitted
  by law, we exclude all warranties and conditions (whether express or implied), except those that may
                                                                                                          06 H 18 M
  not be excluded legitimately.
                                                                                                                              
WOMEN      CURVE + PLUS               MEN      KIDS                                 Extra 10% OFF YOUR
                                                                                    FIRST ORDER                      0  0
  10. APPLICABLE LEGISLATION AND JURISDICTION                                                                                 
 NEW IN        CLOTHING          #SHEINathome            SPRING 2020          DRESSES                  cami pj set            
                                                                                                                              
    The use of our website and the product purchase contracts through said website shall be governed by
    the law of State of California, USA. If you are entering into the contract as a consumer, nothing in this
    Clause shall affect the statutory rights you have, as recognized in any applicable legislation in this
    area.




COMPANY             HELP &              CUSTOMER           FIND US ON                            APP
INFO                SUPPORT             CARE

About SHEIN         Shipping Info       Contact Us
                                                                                                  
Social              Returns             Payment & Tax
Responsibility      How To Order        Bonus Point        SIGN UP FOR SHEIN STYLE NEWS
Affiliate           How To Track        Klarna
                                                             Your Email Address                SUBSCRIBE
Fashion Blogger     Size Guide          Afterpay
Student
Discount                                                   WE ACCEPT




                                                                                                                   
©2009-2020 SHEIN All Rights Reserved




                                                                                                                GET EXTRA 10%
  Privacy & Cookie Policy     Terms & Conditions
  Copyright Notice




                                                                                                                
                                                                                                                
                                                                                                                
                                                                                                                
EXHIBIT 2
EXHIBIT 3
EXHIBIT 4
EXHIBIT 5
EXHIBIT 6
EXHIBIT 7
EXHIBIT 8
EXHIBIT 9
EXHIBIT 10
EXHIBIT 11
EXHIBIT 12
Reg. No. 6,167,927         AIRWAIR INTERNATIONAL LTD. (UNITED KINGDOM CORPORATION)
                           Cobb's Lane
Registered Oct. 06, 2020   Wollaston, Northants, UNITED KINGDOM NN297SW

                           CLASS 25: Footwear; Clothing, namely, shirts, socks, hats, and scarves
Int. Cl.: 25
                           FIRST USE 00-00-1965; IN COMMERCE 9-00-1984
Trademark
                           THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
Principal Register         PARTICULAR FONT STYLE, SIZE OR COLOR

                           OWNER OF U.S. REG. NO. 3070408, 1940547, 3070409, 1940548

                           No claim is made to the exclusive right to use the following apart from the mark as shown:
                           "SOLES" FOR FOOTWEAR IN INTERNATIONAL CLASS 025

                           SER. NO. 88-820,543, FILED 03-04-2020
EXHIBIT 13
EXHIBIT 14
